Haney, J.
(concurring specially). In this state “a mortgage does not entitle the mortgagee to the possession of the property, unless authorized by the express terms of the mortgage; but, after the execution of the mortgage, the mortgagor may agree to suóh change of possession without a new consideration.” Comp. Laws, § 4358. The mortgages involved in this action provide that, upon certain conditions contained *348therein, “it shall be lawful and the said mortgagor hereby authorizes said mortgagee * * * to take said property, and enter on the premises, wherever the same may be found, to take and remove and hold, or sell and dispose of, the same and all equity of redemption at public auction, with notice as provided by law, and on such terms and at such places as said mortgagee or its agent may see fit.” It will be observed that the mortgagee, is expressly authorized to take and hold “or” sell; not hold “and” sell. Therefore the plaintiff was, by the express terms of the mortgages, entitled to possession when this action was commenced. In the federal case cited in the majority opinion, the .mortgage contained substantially the same authority. Upon the facts in that case, the court was right in holding that the mortgagee was .entitled to possession after its debt became due; but its attention was certainly not called to the section of our statute heretofore cited, or it would have predicated the plaintiff’s right of possession upon the express tei’ms of its mortgage, and not upon the general rule of law announced in its decision. With these qualifications upon the views expressed in the majority opinion, I concur in the coxxclusion that the order of the circuit court should be reversed.